

Exhibit 10.7
LOAN MODIFICATION AGREEMENT AND
AMENDMENT TO LOAN DOCUMENTS
THIS LOAN MODIFICATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is being entered into as of the 1st day of October, 2019, by and
among CONSTRUCTION PARTNERS HOLDINGS, INC., a Delaware corporation, formerly
known as Construction Partners, Inc. (“Holdings”); WIREGRASS CONSTRUCTION
COMPANY, INC., an Alabama corporation (“Wiregrass Construction”); FRED SMITH
CONSTRUCTION, INC., a North Carolina corporation (“Fred Smith Construction”);
FSC II, LLC, a North Carolina limited liability company (“FSC”); C. W. ROBERTS
CONTRACTING, INCORPORATED, a Florida corporation (“Roberts Contracting”);
EVERETT DYKES GRASSING CO., INC., a Georgia corporation (“Everett Dykes” and
together with Holdings, Wiregrass Construction, Fred Smith Construction, FSC,
and Roberts Contracting, the “Original Borrowers”); THE SCRUGGS COMPANY, a
Georgia corporation (“Scruggs Company” and together with the Original Borrowers,
the “Borrowers”); CONSTRUCTION PARTNERS, INC., a Delaware corporation, formerly
known as SunTx CPI Growth Company, Inc. (“Guarantor”); BBVA USA, a bank
organized under the laws of the State of Alabama, formerly known as Compass
Bank, as agent for the Lenders and as a Lender and Issuing Bank (referred to
herein as “Agent”); and BANK OF AMERICA, N.A., a national banking association,
as a Lender (“Bank of America”). Each of Agent and Bank of America shall be
referred to herein as a “Lender” and collectively, “Lenders.”
P R E A M B L E
WHEREAS, Original Borrowers, together with certain other entities that hereafter
may become borrowers or guarantors under the Credit Agreement, including Scruggs
Company, have entered into a Credit Agreement dated June 30, 2017 (as at any
time amended, modified, supplemented or restated, including by (a) that certain
Loan Modification Agreement and Amendment to Loan Documents dated as of November
14, 2017, (b) that certain Loan Modification Agreement and Amendment to Loan
Documents dated as of December 31, 2017, (c) that certain Loan Modification
Agreement and Amendment to Loan Documents dated as of May 15, 2018, and (d) that
certain Loan Modification Agreement and Amendment to Loan Documents dated as of
August 30, 2019, the “Credit Agreement”), with Agent, in its capacity as “Agent”
and “Lender” thereunder, and certain other Lenders a party thereto, pursuant to
which Agent and Lenders agreed to extend to Borrowers a revolving line of credit
in the maximum principal amount of $30,000,000, subject to the terms and
conditions contained therein and as such revolving line may be increased from
time to time (the “Line of Credit”) and a term loan in the original principal
amount of $50,000,000, which was subsequently increased by an additional
$22,000,000, subject to the terms and conditions contained therein, and such
term loan may be increased from time to time (the “Term Loan” and together with
the Line of Credit, the “Loans”);
WHEREAS, the Loans are evidenced by the Notes and the other Loan Documents, as
defined in the Credit Agreement;
WHEREAS, Guarantor joined the Credit Agreement, as a “Guarantor” pursuant to
that certain Loan Modification Agreement and Amendment to Loan Documents dated
as of November 14, 2017, and any and all references herein to the “Guaranty”
shall be deemed to the guaranty set forth in the Credit Agreement;
WHEREAS, Scruggs Company joined the Credit Agreement, Notes and the other Loan
Documents as a “Borrower” pursuant to that certain Loan Modification Agreement
and Amendment to Loan Documents dated May 15, 2018 (the “May 2018
Modification”);
WHEREAS, the amount of the Term Loan was increased by an additional $22,000,000,
pursuant to the May 2018 Modification;
WHEREAS, ServisFirst Bank assigned all of its outstanding Revolver Advances,
outstanding Term Loan Advances, participations in LC Obligations, and Revolver
Commitments to Agent pursuant to that certain Assignment and Assumption
Agreement dated August 30, 2019.
WHEREAS, concurrent herewith, Agent has assigned (i) a principal amount of
$2,000,000.00 of the outstanding Revolver Advances held by Agent, a principal
amount of $17,880,000.00 of the outstanding Term Loan Advances held by Agent,
$4,230,590.41 of participations of Agent in LC Obligations, a principal amount
of $12,000,000 of Agent’s Revolver Commitment, and 40% of Agent’s portion of the
total Term Loan Commitments, if any, to Bank of America pursuant to that certain
Assignment and Assumption Agreement dated of even date herewith.




--------------------------------------------------------------------------------



WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement; and
WHEREAS, the Borrowers, Guarantor, the Agent and Lenders have agreed that the
Loans shall be modified, and that the Loan Documents shall be amended as set
forth below.
A G R E E M E N T
NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows, notwithstanding anything in the Loan Documents to the contrary:
A. Commitment Fee. Borrowers shall pay Agent a fee in the amount of $211,750
($127,050 of which shall be allocated to Agent and $84,700 of which shall be
allocated to Bank of America), which shall be deemed earned as of the date of
this Agreement and shall be paid immediately upon execution of this Agreement.
B. Additional Term Loan Advance. Borrowers have requested that Agent and Lenders
increase the aggregate Term Loan Commitment by an additional $10,000,000 in
accordance with Section 2.10(b) of the Credit Agreement. As of the date hereof,
the outstanding principal balance of the Term Loan Advances is $44,700,000.
Agent and Lenders have agreed to increase the Term Loan Commitment by
$10,000,000 on the terms and conditions set forth herein and in the Credit
Agreement, and accordingly, (i) BBVA USA’s Term Loan Commitment shall be
increased by $6,000,000, and (ii) Bank of America’s Term Loan Commitment shall
be increased by $4,000,000. As of the date hereof and including the increased
Term Loan Commitment referenced in the following sentence, the outstanding
principal balance of BBVA USA’s Term Loan Advances is $32,820,000, and the
outstanding principal balance of Bank of America’s Term Loan Advances is
$21,880,000. On the date of this Agreement, each Lender severally agrees on the
terms and conditions set forth herein and in the Credit Agreement to fund a Term
Loan Advance to Borrowers in the amount of such Lender’s increased Term Loan
Commitment. Such advance shall be on the same terms and conditions related to
the Term Loan Advances as set forth in the Credit Agreement, including without
limitation, Section 2.01(b). Borrowers hereby represent, warrant and covenant
that the additional Term Loan Advances made in connection herewith shall be used
solely to exercise its option to buy out certain operating lease obligations.
C. Amendment of Credit Agreement. The Credit Agreement shall be and is hereby
amended as set forth below:
(i) Any and all references in the Credit Agreement to (a) BBVA USA’s Revolver
Commitment shall be decreased to $18,000,000 and (b) Bank of America’s Revolver
Commitment shall be $12,000,000.
(ii) The definition of “Bank Products” as set forth in Section 1.01 shall be
deleted in its entirety, and the following new definition shall be inserted in
place thereof:
"Bank Products" means any one or more of the following bank products or services
provided to any Loan Party by Agent or any other Lender (but only to the extent
approved by Agent in accordance with Section 5.13) or any of their respective
Affiliates (provided that any such Affiliate of a Lender shall have provided
Agent with a fully executed designation notice acceptable to Agent), in each
case solely until such Person has assigned all of its interests under this
Agreement: (a) Hedging Agreements; (b) credit cards for commercial customers
(including purchasing cards); (c) stored value cards; (d) merchant processing
services; (e) cash management services, and (f) leases.
(iii) The definition of “Cash Management Services” as set forth in Section 1.01
shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
"Cash Management Services" means any one or more of the following types of
treasury management services provided to any Loan Party by Agent or any other
Lender (but only to the extent approved by Agent in accordance with Section
5.13) or any of their respective Affiliates (provided that any such Affiliate of
a Lender shall have provided Agent with a fully executed designation notice
acceptable to Agent), in each case solely until such Person has assigned all of
its interests under this Agreement: (a) operating, collections, payroll, trust,
or other depository or disbursement accounts; (b) automated clearinghouse
transactions; (c) return items, lockboxes, controlled disbursement services,
overdraft, and stop payment services; and (d) electronic funds transfer and
interstate depository network services.




--------------------------------------------------------------------------------



(iv) The definition of “Revolver Note” set forth in Section 1.01 shall include
that certain Revolver Note executed by Borrowers in favor of BBVA USA dated as
of even date herewith in the amount of $18,000,000 and that certain Revolver
Note executed by Borrower in favor of Bank of America dated as of even date
herewith in the amount of $12,000,000.
(v) The definition of “Term Note” as set forth in Section 1.01 shall include
that certain Term Note executed by Borrowers in favor of BBVA USA dated as of
even date herewith in the amount of $32,820,000 and that certain Term Note
executed by Borrowers in favor of Bank of America dated as of even date herewith
in the amount of $21,880,000.
(vi) The definition of “Term Loan Maturity Date” as set forth in Section 1.01
shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
"Term Loan Maturity Date" means October 1, 2024.
(vii) The definition of “Termination Date” as set forth in Section 1.01 shall be
deleted in its entirety, and the following new definition shall be inserted in
place thereof:
"Termination Date" means the earliest to occur of (a) October 1, 2024, (b) the
date the Revolver Commitments are terminated pursuant to Section 7.02 following
the occurrence of an Event of Default, or (c) the date Borrower terminates the
Revolver Commitments pursuant to Section 2.10(a).
(viii) The following new definitions shall be added to Section 1.01:
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation" means United States 31 C.F.R. § 1010.230.
"Benefit Plan" means any of (a) an "employee’s benefit plan" (as defined in
ERISA) that is subject to Title I of ERISA, (b) a "plan" as defined in and
subject to Section 4975 of the Code, or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such "employee benefit plan" or
"plan".
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(ix) Section 2.06(c) shall be deleted in its entirety, and the following new
Section 2.06(c) shall be inserted in place thereof:
(c) The principal amount of the Term Loan Advances shall be repaid in
installments on each Quarterly Payment Date commencing on December 31, 2019,
each in the amount of $2,050,000; provided, however, that the entire amount of
the outstanding Term Loan Advances shall be due and payable in full on the Term
Loan Maturity Date.
(x) The following new subsection (w) shall be added to Section 3.01:
(w) at least five (5) days prior to the Closing Date, each Borrower, if it
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, shall have delivered to each Lender a Beneficial Ownership
Certification in relation to such Borrower.
(xi) The following new Sections 4.34 and 4.35 shall be added to the Loan
Agreement:
SECTION 4.34. Beneficial Ownership Certification. The most recent Beneficial
Ownership Certification delivered to each Lender by Borrowers is true and
correct in all respects.
SECTION 4.35. Covered Entity. No Loan Party is a Covered Entity.
(xii) The following new subsection (o) shall be added to Section 5.01:
(o) promptly following any request therefor, deliver information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with the Beneficial Ownership Regulation.




--------------------------------------------------------------------------------



(xiii) Section 5.13 shall be deleted in its entirety, and the following new
Section 5.13 shall be inserted in place thereof:
SECTION 5.13. Cash Management Services; Bank Products. Loan Parties shall
establish and maintain their primary depository accounts (including all
operating accounts) with Agent or an Affiliate of Agent. Loan Parties shall
maintain all Cash Management Services and Bank Products with Agent or an
Affiliate of Agent, unless Agent consents to such Cash Management Services or
Bank Product in writing. Agent hereby consents to Bank of America, N.A., as a
Lender hereunder, providing purchasing cards to Borrowers.
(xiv) The following new Section 8.14 shall be added to the Loan Agreement:
SECTION 8.14. Certain ERISA Matters.  
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the credit facilities extended hereunder, the Letters of Credit, the Commitments
or this Agreement;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of credit facilities extended hereunder, the Letters of Credit, the
Commitments and this Agreement;
(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the credit facilities
extended hereunder, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the credit facilities extended hereunder, the Letters of Credit, the Commitments
and this Agreement satisfies the requirements of subsections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the credit facilities extended hereunder, the Letters of Credit,
the Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
subsection (a) is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding subsection (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Agent and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that the Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the credit facilities extended hereunder, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of



--------------------------------------------------------------------------------



any rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
(xv) The following new Section 11.22 shall be added to the Loan Agreement:
SECTION 11.22. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that a Loan Document and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 11.22, the following terms have the following
meanings:
“BHC Act Affiliate” shall mean, with respect to any party, an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party.
“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
D. Effect on Loan Documents. Each of the Loan Documents shall be deemed amended
as set forth hereinabove and to the extent necessary to carry out the intent of
this Agreement. Without limiting the generality of the foregoing, each reference
in the Loan Documents to the “Note”, the “Credit Agreement”, or any other “Loan
Documents” shall be deemed to be references to said documents, as amended
hereby. Except as expressly set forth herein, all of the Loan Documents and the
Guaranty shall remain in full force and effect in accordance with their
respective terms, and all of the remaining terms and provisions of the Loan
Documents and the Guaranty are hereby ratified and confirmed. Borrower agrees
that the Loan Documents shall continue to evidence, secure, guarantee or relate
to, as the case may be, the Loans. Guarantor agrees that the Guaranty shall
continue to secure the Loan.




--------------------------------------------------------------------------------



E. Representations and Warranties. Each representation and warranty contained in
the Loan Documents is hereby reaffirmed as of the date hereof. The Borrowers
hereby represent, warrant and certify to Lenders that no Event of Default or any
condition or event that, with notice or lapse of time or both, would constitute
an Event of Default, has occurred and is continuing under any of the Loan
Documents or the Loan, and that Borrowers have no offsets or claims against any
Lender arising under, related to, or connected with the Loan, the Credit
Agreement or any of the other Loan Documents.
Guarantor hereby consents to the modifications, amendments and terms as
described herein, and acknowledges, reaffirms and restates the continuing effect
of its Guaranty and its obligations to Bank for the obligations of Borrower as
set forth in its Guaranty. Guarantor hereby represents that Guarantor has no
offsets or claims against Agent or Lenders arising under, related to or
connected with the Credit Agreement or any of the other Loan Documents or
otherwise. For the avoidance of doubt, the Guarantor hereby agrees and
acknowledges that Section 10.13 of the Credit Agreement is not applicable to the
Guarantor.
F. Additional Documentation; Expenses. If requested by Agent, Borrowers and
Guarantor shall provide to Agent (i) certified resolutions properly authorizing
the transactions contemplated hereby and the execution of this Agreement and all
other documents and instruments being executed in connection herewith and (ii)
all other documents and instruments required by Agent, all in form and substance
satisfactory to Agent. Borrowers shall pay any recording and all other expenses
incurred by Agent and Borrowers in connection with the modification of the Loans
and any other transactions contemplated hereby, including, without limitation,
any applicable title or other insurance premiums, survey costs, legal expenses,
recording fees and taxes.
G. Release of Claims. The Borrowers acknowledge and confirm their obligations to
the Lenders for repayment of the Loans and indebtedness evidenced by the Notes
(the “Indebtedness”), and the Guarantor acknowledges and confirms its
obligations to the Agent and the Lenders for the obligations of the Borrowers as
set forth in its Guaranty. The Borrowers and the Guarantor further acknowledge
and represent that they have no defense, counterclaim, offset, cross-complaint,
claim or demand of any kind or nature whatsoever (collectively, the “Loan
Defenses” ) that can be asserted to reduce or eliminate all or any part of their
liability to repay the Indebtedness to the Lenders. To the extent that any such
Loan Defenses exist, and for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, they are hereby fully, forever and irrevocably released.
By their execution below, for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Guarantor, for themselves and for their
respective successors, executors, heirs, administrators, and assigns, each
hereby acknowledge and agree that neither the Lenders nor any of their officers,
directors, employees, agents, servants, representatives, attorneys, loan
participants, successors, successors-in-interest, predecessors-in-interest and
assigns (hereinafter referred to collectively as the “Released Parties”) have
interfered with or impaired the acquisition, collection, use, ownership,
disposition, disbursement, leasing or sale of any of the collateral that secures
the Loan (the “Collateral”), and that neither the Borrowers nor the Guarantor
have any claim of any nature whatsoever, at law, in equity or otherwise, against
the Released Parties, or any of them, as a result of any acts or omissions of
the Released Parties, or any of them, under the Loan Documents or in connection
with the Loans or the Collateral prior to and including the date hereof. Each of
the Borrowers and the Guarantor, for themselves and for their respective
successors, executors, heirs, administrators, and assigns, hereby
unconditionally waive and release the Released Parties, and forever discharge
the Released Parties, of and from and against any and all manner of action,
suits, claims, counterclaims, causes of action, offsets, deductions, breach or
breaches, default or defaults, debts, dues, sums of money, accounts, deposits,
damages, expenses, losses, liabilities, costs, expenses, any and all demands
whatsoever and compensation of every kind and nature, past, present, and future,
known or unknown (herein collectively, “Claims”) that the Borrowers, the
Guarantor, or any of the Borrowers’, or any of the Guarantor’s successors,
successors-in-interest, heirs, executors, administrators, or assigns, or any one
of them, can or now have or may have at any time hereafter against the Released
Parties, or any of them, by reason of any matter, cause, transaction, occurrence
or omission whatsoever, that happened or has happened on or before the date of
this Agreement, on account of or arising from or that is connected in any manner
whatsoever with the Loans, the Indebtedness, the Collateral, the Loan Documents,
any related documents, or any and all collateral that has served or is serving
as security for the Loans or the Loan Documents, or that is related to any and
all transactions and dealings with among Lenders, the Borrowers and/or the
Guarantor, or any other matter or thing that has occurred before the signing of
the Agreement, known or unknown. Any and all such Claims are hereby declared to
be satisfied and settled, and the Borrowers and the Guarantor, for themselves
and for their respective successors, executors, heirs, administrators, and
assigns, each hereby discharge the Released Parties from any liability with
respect to any and all such Claims.
H. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS



--------------------------------------------------------------------------------



AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTION CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
I. Counterparts. This document may be executed in any number of identical
counterparts, each of which for all purposes is deemed an original, and all of
which constitute collectively one (1) document and agreement, but in making
proof of this document, it shall not be necessary to produce or account for more
than one such counterpart, and counterpart pages may be combined into one single
document.
This Agreement is intended to take effect as a sealed instrument.
[Remainder of this page is blank - signature pages follow]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective Responsible Officers effective as of
the day and year first above written.
CONSTRUCTION PARTNERS HOLDINGS, INC.,
WIREGRASS CONSTRUCTION COMPANY, INC.,
a Delaware corporation, formerly known as Construction Partners, Inc.an Alabama
corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
C. W. ROBERTS CONTRACTING, INCORPORATED,
FRED SMITH CONSTRUCTION, INC.,
a Florida corporationa North Carolina corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
EVERETT DYKES GRASSING CO., INC.,
FSC II, LLC,
a Georgia corporationa North Carolina limited liability company
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
THE SCRUGGS COMPANY,
CONSTRUCTION PARTNERS, INC.,
a Georgia corporationa Delaware corporation, as a Guarantor
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President















--------------------------------------------------------------------------------




BBVA USA, as Agent, Issuing Bank and a Lender
By: /s/ John D. Brown
Name: John D. BrownTitle: Senior Vice President












--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By: /s/ Rick Macias   
Name: Rick MaciasTitle: Senior Vice President












